                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


     JENA LATIF,                                )
                                                )
                                Plaintiff,      )
                                                )
                         vs.                    ) Case No. 1:17-cv-00655-JRS-MPB
                                                )
     FCA US LLC,                                )
                                                )
                                Defendant.      )


               Entry on Defendant’s Motion for Summary Judgment

   Plaintiff Jena Latif (“Latif”) brings this suit against Defendant FCA US LLC

(“FCA”), alleging race, gender and disability discrimination, and retaliation claims

under the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”), the Americans

with Disabilities Act, 42 U.S.C. § 12101 (“ADA”), and Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”). FCA now seeks summary judgment

on all of Latif’s claims. In April 2018, the Court granted Latif’s counsels’ motion to

withdraw. Latif now proceeds pro se.

   FCA’s Motion for Summary Judgment (ECF No. 47) is fully briefed and ripe for

decision. After carefully reviewing the motion, response, reply, and relevant law, the

Court concludes that the motion should be GRANTED.

                           I.    Summary Judgment Standard

   A motion for summary judgment asks the Court to find that a trial is unnecessary

because there is no genuine dispute as to any material fact and, instead, the movant
is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). A disputed fact

is material if it might affect the outcome of the suit under the governing law.

Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In other words, while

there may be facts that are in dispute, summary judgment is appropriate if those

facts are not outcome-determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525

(7th Cir. 2005).

   In ruling on a motion for summary judgment, the Court views the facts in the light

most favorable to the non-moving party and all reasonable inferences are drawn in

the non-movant’s favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011). After the

moving party demonstrates the absence of a genuine issue for trial, the responsibility

shifts to the non-movant to “go beyond the pleadings” and point to evidence of a

genuine factual dispute precluding summary judgment. See Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986). “If the non-movant does not come forward with evidence

that would reasonably permit the finder of fact to find in her favor on a material

question, then the court must enter summary judgment against her.” Waldridge v.

Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994) (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 585-87 (1986).

                                    II.   Background

   FCA hired Latif, an African American woman, in 1995 (ECF No. 48-2 at 4), and

promoted her to Team Leader in 2010. (ECF No. 48-1, Ex. A ¶ 6.) Team Leaders are

appointed and removed by the Joint Team Leader Selection Committee (“Selection

Committee”), which comprises representatives from FCA and the International



                                            2
Union, United Automobile, Aerospace and Agricultural Implement Workers of

America (the “Union”). (ECF No. 48-1, Ex. A ¶ 10.) As a Team Leader, Latif managed

between nine and eleven team members and assisted team members with their daily

job duties. (ECF No. 48-1, Ex. A ¶ 7.)

        In January 2014, members of Latif’s team complained about her performance

as Team Leader and requested a private meeting with the Union representative on

the Selection Committee to discuss Latif’s removal from the position. (ECF No. 48-1,

Ex. A ¶ 12.)     Team member complaints comprised remarks about Latif’s poor

leadership skills, such as:

    •    “I think she’s just not cut out to be a [Team Leader].”

    •    “Latif can’t drive a truck, has difficulties getting things done timely.”

    •    “Has difficulty doing Team Leader job [duties].”

    •    “[Latif has] [n]o understanding of the jobs.”

   (ECF No. 48-1 at 8-12.)

        The Union representative communicated the team members’ complaints to

Latif’s supervisors. (ECF No. 48-1, Ex. A ¶ 14.) The supervisors discussed the

complaints with Latif and offered her additional job training. (ECF No. 48-1, Ex. A

¶ 15.) Latif received additional training from January 2014 to September 2014. (ECF

No. 48-1, Ex. A ¶ 18.) In October 2014, one of Latif’s supervisors recommended that

she be removed from the Team Leader position. (ECF No. 48-1, Ex. A ¶ 19.) In

response to this supervisor’s recommendation, FCA conducted additional interviews

of Latif’s team members, who had already expressed concerns about Latif’s job



                                              3
performance. (ECF No. 48-1, Ex. A ¶ 20.) During these interviews, Latif’s team

members elaborated on her poor job performance, and in April 2015, the Selection

Committee removed Latif as Team Leader and demoted her back to a team member.

(ECF No. 48-1, Ex. A ¶¶ 6, 21-23.)

      In October 2014 or November 2014, Latif filed an internal human resources

complaint, alleging race and gender discrimination and harassment by one of her

immediate supervisors. (ECF No. 48-1 at 23.) In September 2015, Latif filed her first

Charge of Discrimination (Charge No. 470-2015-02974) (“First Charge”) with the U.S.

Equal Employment Opportunity Commission (“EEOC”) against FCA, alleging that

she was harassed on the basis of race and gender. Latif further alleged in her First

Charge that FCA demoted her from the Team Leader position because of the 2014

internal harassment claim she had filed. (ECF No. 48-1 at 23.) The EEOC closed its

file on the First Charge in December 2015, and after determining that its

investigation was unable to establish any violations of the applicable statutes,

notified Latif of her right to sue. (ECF No. 48-1 at 26.)

      In April 2016, Latif filed her second EEOC Charge (Charge No. 470-2016-

00616) (“Second Charge”) against FCA. Latif’s Second Charge contains allegations

that FCA harassed and retaliated against her for filing the First Charge in September

2015. (ECF No. 48-1 at 28.) Latif further alleged that this “ongoing harassment” and

“retaliation” caused her to suffer from “stress,” in violation of the ADA. (ECF No. 48-

1 at 28.) In this Second Charge, Latif gave two examples of the alleged harassment:

(1) an October 28, 2015 “write-up” and one-day unpaid suspension and (2) a



                                             4
November 12, 2015 “write-up” and three-day unpaid suspension. (ECF No. 48-1 at

28.) In each case, Latif filed a grievance through her Union representative, resulting

in (1) FCA paying Latif for the missed day and removal of the discipline from her

record in the first matter (ECF No. 48-1 Ex. A ¶¶ 24-30 and ECF No. 48-1 at 18-19),

and (2) FCA’s withdrawal of the discipline altogether in the second matter. (ECF No

48-1 at 21.)

   On December 5, 2016, the EEOC closed its file on Latif’s Second Charge—again

determining that it was unable to conclude that violations of the applicable statutes

had occurred—and notified Latif of her right to sue. (ECF No. 48-1 at 31.) On March

3, 2017, Latif filed suit based on her Second Charge, alleging that FCA took an

adverse employment action against her because of her race and gender, and in

retaliation for her complaints of discrimination made in the First Charge, when it (1)

demoted her from Team Leader to team member in April 2015 and (2) subjected her

to less favorable terms and conditions of her employment, as set forth in her First

Charge. (ECF No. 1.) Latif also alleges in her complaint that FCA harassed and

retaliated against her for filing the First Charge, resulting in stress, hospitalization

and counseling; and, that FCA discriminated against her by subjecting her to

disparate treatment because of her actual or perceived disability as set forth in her

Second Charge. (ECF No. 1 at 3; ECF No. 30 at 1.)

                                     III.   Discussion

   Latif alleges that FCA discriminated against her on the basis of race, gender, and

disability, and that FCA retaliated against her for engaging in a protected activity.



                                             5
Her race and gender discrimination claims are brought under Title VII and Section

1981, while her disability discrimination claim is brought under the ADA. Her

retaliation claim is brought under Section 1981 alone. FCA moves for summary

judgment on each of Latif’s claims.

          A. Latif’s Response

   Latif in her response identifies two disputed issues of fact which she deems

genuine and material: (1) she was removed from the Team Leader position “without

cause” and (2) FCA did not follow the proper “Team Leader [r]emoval [p]rocess” in

demoting her from the position. (ECF No. 64 at 3.) Whether true or not, the issues

of whether FCA followed proper procedure in demoting her and whether that

demotion was carried out with or “without cause” are not material or otherwise

supportive of any element of Latif’s claims under the relevant statutes. As such, Latif

fails in her response, as well as in any other part of the record, to identify evidence

that would “affect the outcome of the suit under the governing law[s]” or that create

a triable issue of fact on any of her claims. Hampton, 561 F.3d at 713. The only

evidence Latif provides the Court is a sworn statement she filed with the National

Labor Relations Board (“NLRB”) (ECF No. 64-4), but this statement does not even

relate to her race, gender, disability, or protected activity claims. As to her retaliation

claim, this sworn statement also does not support Latif’s claim, but rather

corroborates FCA’s argument that Latif was demoted from the Team Leader position

because of poor job performance. For these reasons and the reasons that follow,

summary judgment is proper on each of Latif’s claims.



                                              6
           B. Title VII and Section 1981 Claims

   Title VII prohibits employers from “discriminat[ing] against any individual with

respect to her compensation, terms, conditions, or privileges of employment, because

of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1).   Title VII also prohibits an employer from acting in retaliation against

employees who oppose any practice made unlawful under Title VII. 42 U.S.C. §

2000e-3(a). Section 1981 prohibits race discrimination and retaliation as well. 42

U.S.C. § 1981(a); Tank v. T-Mobile USA, Inc., 758 F.3d 800, 805 (7th Cir. 2014).

   Courts apply the same standards to analyze claims under Title VII and § 1981,

Mintz v. Caterpillar Inc., 788 F.3d 673, 679 (7th Cir. 2015), namely “whether the

evidence would permit a reasonable factfinder to conclude that the plaintiff’s race,

ethnicity, sex, religion, or other proscribed factor caused the discharge or other

adverse employment action.” Ortiz v. Werner Enterps., Inc., 834 F.3d 760, 765 (7th

Cir. 2016). A plaintiff establishes a prima facie case of discrimination or retaliation

under Title VII or Section 1981 by presenting evidence that would allow a reasonable

jury to find on each claim that: (1) she is a member of a protected class; (2) she was

meeting the employer’s legitimate employment expectations; (3) she suffered an

adverse employment action; and (4) she was treated less favorably than a similarly

situated non-protected class member. See Farrell v. Butler Univ., 421 F.3d 609, 613

(7th Cir. 2005); see also Harper, 687 F.3d at 309. Latif is an African American woman

and is therefore a member of a protected class. The Court notes, however, that as

relates to Latif’s Title VII and Section 1981 claims for race and gender discrimination,



                                             7
no reasonable finder of fact could conclude that Latif was meeting her employer’s

legitimate employment expectations. Indeed, each of the instances of which Latif

complains of being discriminated against have to do with acts or consequences of her

not meeting FCA’s employment expectations. For this reason alone, Latif has failed

to make out a prima facie case of discrimination under both Title VII and Section

1981.

   Furthermore, the only adverse employment action Latif suffered in this case was

being removed as Team Leader, and this was done at the urging of her own team

members, and after Latif was given the benefit of remedial training, yet still failed to

improve her job performance. The other complained of conduct Latif alleges to be

“adverse” to her, including FCA’s assessment of write-ups and employment lay-offs,

are not adverse employment actions. After all, “an adverse employment action must

be materially adverse, not merely an inconvenience or a change in job

responsibilities.” Hilt–Dyson v. City of Chicago, 282 F.3d 456, 465 (7th Cir. 2002).

An adverse employment action “significantly alters the terms and conditions of the

employee's job,” Stutler v. Ill. Dep't of Corr., 263 F.3d 698, 703 (7th Cir. 2001), and

none of the matters Latif complains of did. See Grube v. Lau Indus., 257 F.3d 723,

728 (7th Cir. 2001) (altered work hours, negative performance evaluations, unfair

reprimands); Oest v. Ill. Dep't of Corr., 240 F.3d 605, 613 (7th Cir. 2001) (oral and

written reprimands); Bell v. EPA, 232 F.3d 546, 555 (7th Cir. 2000) (trivial matters).

Not only were these disciplinary matters of which Latif complains not adverse

employment actions, but each instance of discipline against her was undone.



                                             8
Moreover, FCA still employed her, albeit in a demoted role, at the time she filed her

lawsuit.

   Latif also fails to adduce any evidence that she was treated less favorably than a

similarly situated non-protected class member with respect to any of FCA’s conduct

of which she complains.       Latif merely presents the Court with unsupported

allegations that she was treated less favorably than “[w]hite male Team Leaders,”

alleging that she was disciplined for having an unclean office, while a white colleague

was not disciplined for the same conduct. (ECF No. 1 at 3; ¶ 14.) Far from providing

evidence in support of this allegation, Latif later testified at deposition that she had

no personal knowledge of whether this white male Team Leader was ever disciplined

for having an unclean office. (ECF No. 48-2 at 13; 135:8-10). She therefore fails, for

all of the foregoing reasons, to establish a prima facie case for race and gender

discrimination under Title VII and Section 1981.

   Likewise, Latif fails to establish a prima facie case for retaliation under Section

1981. Latif alleges in her Second Charge of Discrimination that FCA retaliated

against her for filing her First Charge of Discrimination, see Poullard v. McDonald,

829 F.3d 844 (7th Cir. 2016) (holding that the filing of an EEOC complaint constitutes

a protected activity for purposes of a retaliation claim), but provides no evidence to

support this claim. (ECF No. 48-1 at 28.) Latif also alleges in her sworn NLRB

statement that she was retaliated against because she filed and then dropped an

internal Human Resources complaint against one of her supervisors, stating that she

was removed from the Team Leader position “after [she] dropped [her internal



                                             9
harassment] complaint with [FCA’s Human Resources Department].” (ECF No. 64-

4 at 2.) However, after Latif was removed from the Team Leader position, her

supervisor issued her a letter, which explained that Latif was demoted because she

“could not properly perform [her] work,” because she “retained less than half of the

information [she] had been trained on,” and because it took Latif too long “to learn

the jobs in the department.” (ECF No. 64-4 at 2.) Absent any evidence to the

contrary, and Latif has presented none, the Court cannot plausibly infer that Latif

was demoted for any reason other than her poor job performance of record. Latif

therefore fails to establish that she suffered any adverse employment action in

retaliation for engaging in a protected activity, and summary judgment is proper on

her Section 1981 retaliation claim.


          C. ADA Claim

   The ADA prohibits discrimination against an individual based on her disability.

42 U.S.C. § 12112(a). The ADA provides in relevant part, that no employer “shall

discriminate against a qualified individual with a disability because of the disability

of such individual in regard to job application procedures, the hiring, advancement,

or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a) (2009).

   Latif’s ADA claim fails for at least two reasons. First, Latif fails to prove she is

disabled as required by the statute, and thus fails to establish a prima facie case

under the ADA. Second, Latif fails to allege that FCA discriminated or retaliated

against her because of her purported disability. Latif instead alleges that FCA’s


                                           10
discrimination and/or retaliation caused her purported disability. (ECF No. 48-1 at

28.)

   Latif alleged in her Second Charge of Discrimination that she suffers from a

disability. She further alleged that FCA’s “ongoing harassment” and “retaliation”

caused her to suffer from “stress,” which the court presumes to be her purported

disability, in violation of the ADA. (ECF No. 48-1 at 28.) However, “[m]erely having

a physical injury or medical condition is not enough” to be disabled under the ADA.

Powers v. USF Holland, Inc., 667 F.3d 815, 819 (7th Cir. 2011). While stress could

be a qualifying ADA disability in some circumstances, Latif does not present the

Court with enough evidence to plausibly infer the alleged stress she suffered

substantially limited a major life activity such that it would qualify under the ADA.

See 42 U.S.C. § 12102(1) (defining “disability” in part as “a physical or mental

impairment that substantially limits one or more major life activities”); Powers, 667

F.3d at 819.    Latif’s fleeting references to her “stress related issues” and her

“hospitalization” are insufficient to permit a reasonable factfinder to conclude that

she was disabled. Even if she proved a disability, Latif’s claim would still fail because,

instead of alleging that she was retaliated against because of her disability, Latif

alleges that FCA’s harassment and retaliation caused her stress and subsequent

hospitalization. (ECF No. 48-1 at 28.) Accordingly, Latif has failed to establish a

prima facie case for discrimination and/or retaliation under the ADA and summary

judgment is proper on this claim.




                                             11
                                 IV.   Conclusion

   For any and all of the foregoing reasons, Defendant’s Motion for Summary

Judgment (ECF No. 47) is GRANTED. Final judgment will be issued under separate

order.

   Date: 2/11/2019




   Distribution:

   JENA LATIF
   3267 North Davis Road
   Kokomo, IN 46901

   Zachary A. Ahonen
   JACKSON LEWIS PC (Indianapolis)
   zachary.ahonen@jacksonlewis.com

   Michael W. Padgett
   JACKSON LEWIS PC (Indianapolis)
   padgettm@jacksonlewis.com

   Melissa K. Taft
   JACKSON LEWIS PC (Indianapolis)
   melissa.taft@jacksonlewis.com




                                       12
